Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 17, 1990, which denied defendant’s motion to vacate and set aside the oral stipulation of settlement entered into in open court on October 25, 1989, unanimously affirmed, without costs.
On October 25, 1989, in the presence of their attorneys, the parties appeared before Justice Wilk in open court and agreed to the provisions of a stipulation of settlement. Subsequently, defendant moved to vacate and set aside the stipulation of settlement on the grounds that it was unfair and unconscionable. Upon review of the record before the IAS court and the terms of the stipulation of settlement, we agree that the stipulation was neither the product of coercion nor unconscionable (Yuda v Yuda, 143 AD2d 657; Grunfeld v Grunfeld, 123 AD2d 64).
Concur — Kupferman, J. P., Ellerin, Wallach, Smith and Rubin, JJ.